         Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                 : CIVIL ACTION
                                                 :
                       v.                        : NO. 18-5112
                                                 :
 CORRECTIONAL DENTAL                             :
 ASSOCIATES, et al.                              :

                                       MEMORANDUM
KEARNEY, J.                                                                        October 29, 2020

       After voluntarily dismissing his claims against prison officials, medical professionals, and

negligence claims, incarcerated pro se Plaintiff Charles Talbert is pursuing discovery to support

his remaining claim of deliberate indifference under the Eighth Amendment against Dr. Schneider

arising from her care of his dentistry needs while incarcerated within the Philadelphia Department

of Prisons. Fearing he cannot adduce expert testimony while incarcerated, Mr. Talbert now moves

for us to instruct the jury on the standard of medical care under the doctrine of res ipsa loquitor.

This doctrine does not apply to his remaining civil rights claim. We deny his petition seeking the

inference. We also remind him he may not need expert testimony depending on evidence adduced

in the ongoing discovery.

I.     Background

       Mr. Talbert alleges he suffered from “several complications with his oral condition such as

(a) broken teeth that needed repair; (b) cavities that needed fillings; (c) decayed teeth that required

anesthetic oral extractions; and (d) excruciating pain in various areas from an implanted

infection.” 1 He submitted various sick call request forms regarding these oral complications and

made several “unproductive” trips to Dr. Schneider’s clinic. 2 Dr. Schneider faced complications

treating Mr. Talbert’s oral conditions because of Mr. Talbert’s phobia of needles. Mr. Talbert
         Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 2 of 8




claims Dr. Schneider did not consider his phobia of needles in the treatment plan, which ultimately

resulted in Mr. Tarbert’s oral complications going untreated.

        In February 2020, Dr. Schneider moved to dismiss Mr. Talbert’s complaint for a failure to

state a claim. 3 We granted Dr. Schneider’s partial motion to dismiss Mr. Talbert’s breach of

contract claims but denied Dr. Schneider’s partial motion to dismiss Mr. Talbert’s deliberate

indifference claims. 4 We noted Mr. Talbert admits he is not claiming negligence or medical

malpractice and understood Mr. Talbert to claim Dr. Schneider’s deliberate indifference to Mr.

Talbert’s serious medical need. 5 We concluded Mr. Talbert adequately stated a claim where he

alleged his cavities and broken, infected, and decayed teeth constituted a serious medical need. 6

We found Dr. Schneider’s failure to confront Mr. Talbert’s phobia of needles when formulating

his treatment plan “may show the prison dentists acted without exercising professional judgment.”7

We denied Dr. Schneider’s dismissal of Mr. Talbert’s deliberate indifference claim.

        Mr. Talbert asserts “Dr. Schneider’s acts and omissions, caused Plaintiff an injury upon his

teeth, by delaying and depriving him access to an oral surgeon to treat his conditions with general

anesthesia.” 8

II.     Analysis

        Mr. Talbert seeks the inference to avoid calling expert testimony on the standard of care.

The res ipsa loquitor doctrine does not apply to his remaining deliberative indifference claim. The

doctrine of res ipsa loquitur, Latin for “the thing speaks for itself,” is “merely a rule of evidence.” 9

Under this rule of evidence, a plaintiff may be permitted to advance a claim of negligence despite

“insufficient,” or a lack of, evidence to establish the elements of negligence. 10 “Instead of directly

proving these elements, the plaintiff ‘proceeds by providing facts and circumstances surrounding

the injury that make an inference of the defendant’s negligence reasonable.” 11 In other words, res



                                                   2
         Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 3 of 8




ipsa loquitur allows a plaintiff to prove a claim of negligence by circumstantial evidence. A

plaintiff may establish the doctrine of res ipsa loquitur after showing three elements:

       (1) It may be inferred that harm suffered by the plaintiff is caused by negligence of
       the defendant when

               (a) the event is of a kind which ordinarily does not occur in the absence of
               negligence;

               (b) other responsible causes, including the conduct of the plaintiff and third
               persons, are sufficiently eliminated by the evidence; and

               (c) the indicated negligence is within the scope of the defendant's duty to
               the plaintiff.

       (2) It is the function of the court to determine whether the inference may reasonably
       be drawn by the jury, or whether it must necessarily be drawn.

       (3) It is the function of the jury to determine whether the inference is to be drawn
       in any case where different conclusions may reasonably be reached. 12

       A.      The res ipsa loquitor doctrine does not apply to deliberate indifference claims.

       An inference under res ipsa loquitor serves as a narrow exception to needing expert opinion

testimony in negligence and medical malpractice claims. 13 We noted in our February 2020

Memorandum “[a]s these claims similarly amount to claims of professional negligence and

medical malpractice, we analyze Mr. Talbert’s claims against . . . Dr. Schneider under . . .

deliberate indifference standards because Mr. Talbert judicially admitted he does not assert

negligence or medical malpractice.” 14

       As Mr. Talbert voluntarily dismissed his medical negligence claims, we must analyze the

requirement of expert medical opinion under the standard for deliberate indifference, not medical

malpractice. As Judge Noreika recently reminded us, when the standard of care is not negligence,

“res ipsa loquitur does not apply.” 15 In Edwards, an incarcerated man contracting a MRSA

infection brought a civil rights deliberate indifference claim the conditions of his cell caused the

infection. 16 Judge DuBois found he could not infer “absent expert testimony, that the conditions
                                                 3
         Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 4 of 8




of Edwards's cell caused his MRSA infection." 17 Judge Dubois continued "Plaintiff argues that the

doctrine of res ipsa loquitur supports an inference of causation. The Court rejects this argument

because “[r]es ipsa loquitur has no application in a civil rights case.” 18

       We will not instruct the jury on the requested inference in this civil rights case.

       B.      Mr. Talbert may not need expert testimony depending on other proofs.

       Mr. Talbert may be able to establish deliberate indifference without expert testimony.

       A prison official violates the Eighth Amendment when the official acts “deliberately

indifferent to a prisoner's serious medical needs by ‘intentionally denying or delaying access to

medical care or interfering with the treatment once prescribed.’” 19 A plaintiff must demonstrate

“a subjective showing that “the defendants were deliberately indifferent to [his or her] medical

needs and (2) an objective showing that those needs were serious.” 20

       “Deliberate indifference can be established in different ways depending on the claim a

plaintiff alleges.” 21 If a plaintiff seeks to establish deliberate indifference through an adequacy of

care claim, we apply a two-prong test. First, plaintiff must make “an objective showing of

inadequate medical treatment.” 22 This objective showing may require expert medical testimony.

Our    Court    of    Appeals     directs   “‘medical expert testimony may       be    necessary    to

establish deliberate indifference in an adequacy of care claim where, as laymen, the jury would

not be in a position to determine that the particular treatment or diagnosis fell below

a professional standard of care.’ However, expert testimony ‘is not necessarily required’ where

other forms of extrinsic proof may suffice.’ Extrinsic proof of the quality of medical care may

include a ‘training manual, photograph, or medical records.’” 23 In Burgos, Judge Rufe found no

requirement for plaintiff to present expert medical testimony in support of his adequacy of care

claim where “plaintiff presented extrinsic evidence establishing that defendant’s treatment . . . was



                                                  4
         Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 5 of 8




deficient.” 24 The extrinsic evidence included a CDC report demonstrating necessary medical

standards. 25

        A deliberate indifference claim may also be established by a delay or denial of medical

treatment claim, which “must be approached differently than an adequacy of care claim.” 26 A

delay or denial of medical treatment claim involves only one subjective inquiry. 27 “All that is

needed is for the surrounding circumstances to be sufficient to permit a reasonable jury to find that

the denial or delay was motivated by non-medical factors.” 28 “But the court is not bound by [a

plaintiff’s] characterization of his claims.” 29 In McFadden v. Dalmasi, plaintiff characterized the

Federal Detention Center’s failure to treat his broken nose as a delay or denial claim, but Judge

Sanchez determined his claim to be an adequacy of care claim. 30

        Mr. Talbert alleges Dr. Schneider delayed and deprived him access to an oral surgeon to

treat his dental conditions. Mr. Talbert cites Pearson v. Prison Health Service to argue “the Third

Circuit, and this court, has already inferred this as inadequate dental care and falling below the

standard of care prevailing in the community.” 31 While the court in Pearson does not explicitly

establish community standards for dental care, our Court of Appeals found (on a summary

judgment standard) expert medical testimony is not necessary to allege deliberate indifference in

a delay or denial of medical treatment claim. Our Court of Appeals did not require an incarcerated

person suffering from appendicitis and denied access to a physician overnight, to present expert

testimony in showing deliberate indifference where one defendant “(1) refused to examine

[plaintiff] in his cell when the block officer first called medical, (2) forced [plaintiff] to crawl to

the wheelchair to obtain medical treatment, and (3) did nothing but order [plaintiff] placed in the

infirmary overnight despite recognizing signs of appendicitis. 32

        In Bell v. Lindsay, Judge Rufe denied summary judgment to the prison officials and

medical professionals finding medical expert testimony is not required where “[p]laintiff has
                                                  5
         Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 6 of 8




produced evidence that he did not receive prompt treatment after the alleged fall from the top

bunk” and reinjured his back. Plaintiff made several requests for medical treatment by a physician

but the prison official denied the requests. 33 In Savage v. Wexford Health Sources, Inc., plaintiff

suffered from sleep apnea and alleged the prison denied him access to a CPAP machine to treat

his condition. Plaintiff did not receive access to a CPAP machine for nearly one year. Judge Bartle

found no need for expert testimony for plaintiff to move forward with a delay in medical care

claim. Judge Bartle reasoned delay and denial may be proven through circumstantial evidence, and

plaintiff’s production of medical records allowed his claim to continue forward. 34

       Mr. Talbert alleges Dr. Schneider delayed and deprived him of access to an oral surgeon

to treat his dental condition. We find this is a delay or denial of medical treatment claim. Because

Mr. Talbert alleges a delay or denial claim, his claim involves only the subjective inquiry.

       Mr. Talbert’s argument is like the argument presented in Bell, where plaintiff claimed a

denial of medical treatment when he reinjured a medical condition and the prison refused to

provide him with medical treatment from a physician. Like Bell alleging a denial of access to a

physician, Mr. Talbert alleges he was denied access to an oral surgeon to treat his oral condition.

Mr. Talbert’s oral condition required treatment from a surgeon due to his phobia of needles. Mr.

Talbert’s claim is also like plaintiff’s claim in Savage. For nearly one year, prison staff denied

plaintiff access to a CPAP machine to treat his sleep apnea. Like plaintiff in Savage, Dr. Schneider

allegedly denied Mr. Talbert access to oral medical treatment for nearly one year. Like Bell and

Savage, Mr. Talbert is not required to provide expert medical testimony to support his claim of

delayed or denied treatment of his oral condition. Mr. Talbert may support his claim through

circumstantial evidence such as his prison medical records to demonstrate Dr. Schneider’s denying

treatment to Mr. Talbert’s oral condition “was motivated by non-medical factors.”



                                                 6
            Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 7 of 8




III.       Conclusion

           The doctrine of res ipsa loquitur does not apply and we decline to instruct the jury as to an

inference under this inapplicable doctrine. Mr. Talbert’s claim of deliberate indifference due to a

delay or denial of medical treatment does not require expert medical testimony because Mr. Talbert

may use extrinsic evidence to support his claim.




1
    ECF Doc. No. 73.
2
    Id.
3
    ECF Doc. No 166.
4
    ECF Doc. No. 170 at 25.
5
    Id. at 21.
6
    Id. at 25.
7
    Id.
8
    Id. at 2.
9
    Restatement (Second) of Torts § 328D (1965).
10
  McBride v. Am. Substance Abuse Professionals, Inc., 917 F. Supp. 2d 419, 426 (E.D. Pa.
2013).
11
     Id.
12
  Quinby v. Plumsteadville Family Practice, Inc., 589 Pa. 183, 200 (2006) (quoting
Restatement (Second) of Torts § 328D).
13
     Toogood v. Owen J. Rogal, D.D.S., P.C., 573 Pa. 245, 255 (2003).
14
     ECF Doc. No. 170 at 20.
15
 Boone v. Connections Cmty. Support Programs, No. 18-1746, 2020 WL 4501918, at *2 (D. Del.
Aug. 5, 2020).



                                                    7
            Case 2:18-cv-05112-MAK Document 323 Filed 10/29/20 Page 8 of 8




16
   Edwards v. Northampton Cty., No. 12-5323, 2016 WL 7654661 (E.D. Pa. Apr. 29,
2016), aff'd, 663 F. App'x 132 (3d Cir. 2016).
17
     Edwards, 2016 WL 7654661, at *5.
18
   Id. (citing Gonzalez v. City of Fresno, No. 106-1751, 2009 WL 2208300 at *8 (E.D. Cal. July
23, 2009); see also Clark-Murphy v. Foreback, 439 F.3d 280, 286 (6th Cir. 2006) (“[T]he standard
of care in this area is not negligence, which is why res ipsa loquitur does not apply[.]” (internal
citation omitted)); Wellman v. Faulkner, 715 F.2d 269, 276 (7th Cir. 1983)).
19
  Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (citing Estelle v. Gamble, 429
U.S. 97, 104-105 (1976)).
20
     Pearson, 850 F.3d at 534.
21
  McFadden v. Dalmasi, No. 17-5787, 2019 WL 6218220, at *7 (E.D. Pa. Nov. 21, 2019) (citing
Pearson, 850 F.3d at 538).
22
     McFadden, 2019 WL 6218220, at *7.
23
  Burgos v. City of Philadelphia, 439 F. Supp. 3d 470, 490 (E.D. Pa. 2020) (citing Pearson, 850
F.3d at 536)).
24
     Id. at 490.
25
     Id.
26
     Pearson, 850 F.3d at 537.
27
     Id.
28
     McFadden, 2019 WL 6218220, at *7.
29
     Id. at *8.
30
     Id.
31
     ECF Doc. No. 314 at 2.
32
     Pearson, 850 F.3d at 540.
33
     Bell v. Lindsay, 264 F. Supp. 3d 684, 689 (E.D. Pa. 2017).
34
  Savage v. Wexford Health Sources, Inc., No. 16-2923, 2017 WL 5593353, at *5 (E.D. Pa. Nov.
21, 2017).

                                                  8
